Citation Nr: 9902035	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-15 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Entitlement to an increased disability rating for a 
postoperative left medial meniscus tear, currently evaluated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1990 to May 1991.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in St. Paul, Minnesota.

The Board notes that the RO received correspondence dated in 
October 1997 from the veteran.  She indicated that she 
disagreed with the effective date of a 30 percent rating 
awarded in the August 1997 rating decision and statement of 
the case.  The RO apparently accepted this communication as a 
notice of disagreement and issued a statement of the case on 
the effective date issue in April 1998.  With the statement 
of the case, the RO provided a VA Form 9 with which to 
complete her appeal, and informed her of the time limits for 
filing an appeal.  However, there was no VA Form 9 or other 
communication timely submitted thereafter that might be 
interpreted as a substantive appeal.  38 C.F.R. §§ 20.202, 
20.301(a).  Therefore, the claim is not currently before the 
Board.  See 38 U.S.C.A. § 7105(a) (West 1991) (appellate 
review is initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case has 
been furnished); 38 C.F.R. §20.200 (1998).   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veterans appeal.  

2.  The veterans left knee disability is manifested by 
subjective complaints of pain, instability, and excess 
fatigability.  She experiences left knee problems when going 
up and down stairs and when walking, particularly after she 
has been sitting for an extended period of time.  Physical 
examination is significant for mild weakness in the left 
hamstrings and some atrophy of the left calf muscle.  Tests 
confirm anterior cruciate ligament deficiency.  X-rays show 
early degenerative arthritis.  However, there is full range 
of motion of the left knee without evidence of pain.   


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for a postoperative left medial meniscus tear have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1-4.7, 4.71a, Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the ROs initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Thus, the 
Board finds that the veterans claim for an increased rating 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  

Factual Background

The veteran sought service connection for a left knee 
disorder in April 1994.  Her service medical records showed 
that she had a history of left knee problems prior to 
entering service, with two previous arthroscopic procedures.  
In April 1993, she presented with left knee discomfort 
associated with airborne school training.  Examination was 
positive for effusion, which was felt secondary to chronic 
irritations exacerbated by airborne training.  

In August 1994, the veteran was afforded a VA examination.  
She reported having continual left knee soreness with weight 
bearing since April 1993.  When walking, the knee sometimes 
gave out and rotated internally.  Examination revealed a 
positive pivot shift test.  She could squat to the floor and 
walked easily on her toes and heels.  The impression was 
status post trauma to the left knee with probable torn 
meniscus.  

In a subsequent rating decision, the RO denied service 
connection for the left knee disorder.  The veteran submitted 
a notice of disagreement with that decision.  

VA outpatient records dated in December 1994 showed 
complaints of instability and medial knee pain, especially 
with stairs.  X-rays revealed early degenerative joint 
disease (DJD) with medial joint space narrowing, sclerosis, 
and osteophytes.  The assessment was early DJD in left knee 
with anterior cruciate ligament deficiency.    

In a February 1996 rating decision, the RO granted service 
connection for a postoperative left medial meniscus tear and 
assigned a 10 percent disability rating, followed by a total 
disability rating for the period of surgical convalescence, 
with a 10 percent rating assigned thereafter.  

The veteran appealed the return to the 10 percent rating.  In 
a February 1997 statement, she indicated that she continued 
to have left knee pain and instability.  The pain increased 
when walking or going up and down stairs.  She had extreme 
stiffness after sitting for a long period of time.  She also 
had knee pain with kneeling or squatting.  VA issued her a 
knee brace to wear with activities.  

In April 1997, the veteran was afforded a VA orthopedic 
examination.  She underwent left knee surgery in May 1995, 
including arthroscopy, partial medial meniscectomy, and 
anterior cruciate ligament reconstruction with endoscopic 
grafts of the bone, tendon, and patella.  She followed 
surgery with physical therapy.  The veteran related having 
pain with weather changes generally, and pain and stiffness 
with cold.  She also felt stiffness when taking initial 
steps.  She could not go up stairs or kneel.  The left knee 
occasionally gave out.  She intermittently used a knee brace.  
The veteran indicated that the knee pain interfered with 
routine functional abilities, but did not significantly limit 
them.  On examination, the veteran did not limp and had no 
difficulty walking.  There was no swelling or redness of the 
left knee.  The left knee scar was well healed and nontender.  
Left knee motion was from 0 to 145 degrees.  There was no 
crepitation.  Lachman test was negative for laxity.  X-rays 
of the left knee showed postoperative changes of the anterior 
cruciate ligament repair and some degenerative changes that 
were unchanged when compared to pre-surgery X-rays from May 
1995.  In her assessment, the examiner stated that despite 
subjective reports of occasional giving out, he did not find 
any objective evidence of instability of the knee.  She added 
that the veteran occasionally took non-steroidal anti-
inflammatory drugs (NSAIDs).  

In June 1997, the veteran testified at a personal hearing.  
She continued to receive medical care at a VA facility.  She 
had not had any knee surgeries since May 1995.  The veteran 
took issue with the previous VA examination, stating that she 
did indeed have instability of the knee, as well as 
crepitation.  VA issued her a full length brace, which she 
used for extended activities.  She could not run.  Her 
symptoms of pain and crepitation increased when she walked 
longer distances.  She had slight knee swelling after riding 
a bike with the brace.  The veteran lost her balance because 
of her left knee.  After sitting for a prolonged time, she 
had pain and stiffness with movement.  She used NSAIDs every 
day.  The pain was constant, but was more severe on some 
days.  The veteran explained that the left knee disability 
affected her ability to walk, go up and down stairs, and 
perform household activities.  After the May 1995 surgery, 
the veteran had formal physical therapy for a while, then 
continued a program on her own.  She had continued to do some 
sort of program for her knee.  She would occasionally swim at 
a health club or do biking or walking.  She always used the 
brace when doing repetitive exercise.  The veteran had to 
climb stairs daily at home and occasionally at work.  Her 
employment was characterized as a desk job.  She missed work 
only for VA appointments.  The veteran had not had any fluid 
removed from the knee or required any hospitalization since 
her surgery.  She took non-prescription medications.  Doctors 
told that veteran that the left knee disability was 
degenerative and that a knee replacement might be needed in 
the future.          

VA treatment records showed that the veteran underwent 
surgery on the left knee medial meniscus and anterior 
cruciate ligament in May 1995.  About one week after the 
procedure, she was doing exercises.  The knee was immobilized 
with a brace for ambulation for six weeks.  In November 1995, 
she reported having occasional left knee pain with certain 
activities.  Examination was essentially normal.  The veteran 
returned in May 1996 complaining of stiffness.  There was 
patellofemoral pain, effusion, and anterior laxity.  X-rays 
showed postoperative changes from a previous anterior 
cruciate ligament repair, with degenerative osteoarthritis 
unchanged since the May 1995 procedure.  VA issued the 
veteran a gel pad for use when kneeling.  In July 1997, the 
veteran complained of continued instability and pain.  
Examination was significant for positive Lachman test was 
positive and medial joint line tenderness.  X-rays showed 
degenerative joint disease of the medial compartment.  
Magnetic resonance imaging (MRI) showed laxity of the 
posterior cruciate ligament and a large defect around the 
tibial screw.  The assessment was malalignment of the left 
knee due to medial meniscectomy, a defect of the anterior 
cruciate ligament, and degenerative joint disease of the 
medial compartment.  She was referred to the surgical 
service, where additional surgery was planned.  

In an August 1997 rating decision, the RO awarded a 30 
percent evaluation for the left knee disability.  

The RO received a statement dated in September 1997 from the 
veteran's VA orthopedic surgeon.  He stated that she 
underwent anterior cruciate ligament reconstruction with good 
initial results.  Over the next four years, she experienced 
increasing instability with daily activities and increasing 
pain.  At her last examination, she had a positive Lachman 
test with a poor end point, positive anterior drawer sign 
with poor end point, mild edema, and tenderness over the 
medial joint line.  The knee was stable to varus and valgus 
stress.  Range of motion was from 0 to 130 degrees with 
crepitus.  Radiographic studies showed degeneration of the 
medial compartment and failure of the anterior cruciate 
ligament graft.  It was determined that additional surgery 
was required.    

In October 1997, the veteran underwent additional left knee 
surgery.  An external fixation device was required for 
approximately three months.  In February 1998, the veteran 
reported decreased instability with walking, but continued 
symptoms with descending stairs and pivoting.  The external 
fixator device had been removed in January 1998.  She had 
some anterior knee and shin pain.  Left knee motion was from 
0 to 130 degrees.  Lachman test was positive.  There was no 
effusion.  During a May 1998 appointment, the veteran stated 
that the left knee continued to be unstable.  She had 
crepitus after prolonged sitting and when using stairs.  A 
recent MRI was negative for meniscal tear or ligament defect.  
Lachman and pivot shift tests were positive.  

The veteran underwent a VA orthopedic examination in April 
1998.  She reported subjective complaints including pain, a 
feeling of instability, and easy fatigability.  She had pain 
on standing and walking.  She took Tylenol about six times a 
week for knee pain.  The veteran had difficulty getting up 
from a seated position and straightening the knee out, 
negotiating stairs, and walking long distances or up 
inclines.  She complained of pain over previous pin track 
sites and some hypesthesia of the upper tibial area.  
Examination revealed valgus deformity of the knees, greater 
on the left.  Previous surgical scars were well healed.  The 
pin track sites from the external fixator were mildly tender 
to palpation.  The left knee had full range of motion.  
Examination of the left knee found pain over the medial 
compartment with palpable osteophytes.  There was mild 
weakness in the left hamstrings, but left quadriceps strength 
was normal.  There was one-half inch atrophy of the left calf 
muscle as compared to the right.  There was 1+ positive 
Lachman test and 2+ positive pivot shift test.  The 
collateral ligaments and the posterior cruciate ligament were 
intact.  McMurray test was negative.  Previous X-rays showed 
a well healed osteotomy site with early medial joint line 
degenerative arthritis.  It was noted that an April 1998 MRI 
was interpreted as normal.  The diagnosis was pain, 
instability, and easy fatigability of the left knee, status 
post anterior cruciate ligament reconstruction and opening 
tibial wedge osteotomy with degenerative joint disease of the 
medial compartment and mild to moderate residual instability 
of the left knee.  The examiner commented that the veteran 
remained symptomatic and was significantly limited in her 
functioning by pain.  There was no limitation of motion with 
pain.  There was pain, a feeling of instability on movement, 
and excessive fatigability.     

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VAs Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veterans disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In this case, the veterans left knee disability is 
manifested by subjective complaints of pain, instability, and 
excess fatigability.  She experiences left knee problems when 
going up and down stairs and when walking, particularly after 
sitting for an extended period of time.  On examination, 
there was full range of motion of the left knee without 
evidence of pain.  Anterior cruciate ligament deficiency was 
confirmed by testing on examination.  There was mild weakness 
in the left hamstrings and some atrophy of the left calf 
muscle.  X-rays show early degenerative arthritis.    

The left knee disability is currently rated as 30 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code (Code) 
5257, impairment of the knee.  A 30 percent rating is 
assigned when there is severe recurrent subluxation or 
lateral instability of the knee.  Thirty percent is the 
maximum rating available under Code 5257.   

There are other diagnostic codes under 38 C.F.R. § 4.71a that 
have ratings greater than 30 percent available for a knee 
disability.  However, Code 5256, ankylosis of the knee, is 
inapplicable in this case because there is no evidence of 
left knee ankylosis.  Similarly, Code 5262, impairment of the 
tibia and fibula, is not for application because there is no 
evidence of malunion or nonunion of the tibia or fibula.  
Finally, there is no current medical evidence of limitation 
of leg extension, such that Code 5261 does not apply.  
Accordingly, the Board finds that the veterans disability is 
most appropriately rated as 30 percent disabling under Code 
5257.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Boards choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

The Board notes that the veteran also has degenerative joint 
disease of the left knee.  When a veteran has arthritis and 
instability of the knee, the disorders may be separately 
rated under Code 5257 and Code 5003, degenerative arthritis.  
VAOPGCPREC 23-97.  Such a separate rating must be based on 
additional disability, i.e., the disability must meet the 
criteria for at least a 0 percent rating under either Code 
5260, limitation of flexion, or Code 5261, limitation of 
extension. Id.; see Code 5003 (rating is based on limitation 
of motion of the affected joint).  A 0 percent rating is 
assigned under Code 5260 for flexion limited to 60 degrees.  
A 0 percent rating is assigned under Code 5261 for extension 
limited to 5 degrees.  However, in this case, the medical 
evidence shows full ranges of flexion and extension of the 
left knee.  Thus, there is no entitlement to a separate 
disability rating for the arthritis of the left knee.  

In summary, considering the left knee symptomatology 
discussed herein, the Board finds that the preponderance of 
the evidence is against a disability rating greater than 30 
percent for a postoperative left medial meniscus tear.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.71a, Code 5257.  See Johnson v. Brown, 9 Vet. App. 7 (1996) 
(because Code 5257 is not predicated on loss of range of 
motion, Board need not assign a separate rating for 
functional loss due to pain); DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995) (ratings based on limitation of motion 
should, if feasible, be portrayed in terms of additional 
limitation of motion due to pain on motion or weakness 
pursuant to 38 C.F.R. §§  4.40 and 4.45); Spurgeon v. Brown, 
10 Vet. App. 194 (1997) (even if a separate rating for pain 
is not required, the Board is still obligated to provide 
reasons and bases regarding application of the regulation).  


ORDER

Entitlement to a disability rating greater than 30 percent 
for a postoperative left medial meniscus is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
